NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AHMED MASOOD; SHAMSUDA                           No.   12-73397
BEGUM,
                                                 Agency Nos. A071-583-668,
                Petitioners,                                 A071-583-669

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Ahmed Masood and Shamsuda Begum, natives and citizens of Bangladesh,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen removal proceedings. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for an abuse of discretion the denial of a motion to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ third untimely

motion to reopen where petitioners failed to present evidence of materially

changed country conditions in Bangladesh to qualify for the regulatory exception

to the filing deadline. See 8 C.F.R. § 1003.2(c)(2)-(3); Najmabadi, 597 F.3d at 987

(in order for evidence to be material, it must be qualitatively different from the

evidence presented at the previous hearing. We reject petitioners’ contention that

the BIA failed to give adequate reasoning for its decision.

      We lack jurisdiction to consider petitioners’ contention regarding their

membership in a disfavored group because they failed to raise it to the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 676-78 (9th Cir. 2004) (exhaustion is mandatory

and jurisdictional).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    12-73397